DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2019/0021387 (BARATA).

Claim 1 is directed to a method of making a meal replacement bar, the method comprising: providing a base material comprising at least one real food and/or natural ingredient comprising proteins, carbohydrates, fats, and/or fiber; providing at least one natural binding agent to bind together the base material, wherein the at least one natural binding agent is selected from the group consisting of honey, chicory root syrup, dates paste, and mixtures thereof and is in an amount effective for the meal replacement bar to maintain a shape; and providing additional ingredients comprising vitamins and minerals to form a final mixture. 
Claim 6 recites that a method of making a meal replacement bar, the method comprising: mixing at least one natural binding agent with vitamins, minerals and/or a flavoring ingredient to form a mixture, wherein the at least one natural binding agent is selected from the group consisting of honey, chicory root syrup, dates paste, and mixtures thereof and is in an amount effective for the meal replacement bar to maintain a shape; mixing at least one real food and/or natural ingredient with the mixture to form a homogenous mixture; mixing a natural protein crisp with the homogenous mixture to form a final mixture, wherein the natural protein crisp stays intact during and after the mixing.
Claim 10 recites a meal replacement bar comprising: a base material comprising at least one real food and/or natural ingredient comprising proteins, carbohydrates, fats, and/or fiber at least one natural binding agent to bind together the base material, wherein the at least one natural binding agent is selected from the group consisting of honey, chicory root syrup, dates, dates paste, and mixtures thereof and is in an amount effective for the meal replacement bar to maintain a shape; and vitamins and minerals.
As to claims 1, 6, and 10, BARATA teaches a a nutritional formulation containing a pea protein isolate (abstract).  Pea protein is the base material [0128], honey and syrups can be added [0406]. BARATA does not teach the amount of honey.  However, it would have been obvious to vary the amount of honey based on taste preferences. 
Barata teaches making a solid food/bar product for sports nutrition in Example 17. Barata teaches in [1120] that the manufacturing is completed by mixing the ingredients in a planetary mixer with at least three separate mixing steps.  The method comprising mixing at least one binding agent and a sugar to form a first mixture in [1121].  It would have been obvious to use honey as Barata also teaches that honey can be used as an alternative to syrups [0406].
In [1122], additional ingredients such as fat (i.e., a real food ingredient) and lecithin can be mixed in.
In [1123], vanilla powder (i.e., flavoring) is mixed with the liquid ingredients and sugar mixture. 
As to where to add the product during the mixing step, it would have been obvious to add the product based on its form (i.e., powder with powder and liquid with liquid). 
Protein crisps are not used in Example 17. However, Barata teaches in [0139]-[0142]  that protein crisps are added to the bar. In [0283]-[0289], it is taught that the benefits of these crisps are that they provide crispy texture.
It would have been obvious to add any crisps that are added last to maintain their crispiness. 
Thus, it would have been obvious to provide separate mixing steps based on the products being added   

Claim 2 recites shaping the final mixture in a mold; and cutting the molded final mixture into the meal replacement bar.
Barata teaches that the material can be molded and machined (i.e., machinability, as taught by Barata, being a measure of the ease or difficulty with which a material can be cut with a cutting tool) into a bar [0116].  Thus, it would have been obvious to mold and cut the bar.   

Claim 3 recites that the at least one real food and/or natural ingredient comprises a natural protein source selected from the group consisting of a milk protein concentrate, a milk protein isolate, a whey protein concentrate, a whey protein isolate, a whey protein hydrolysate, a casein, a plant protein, and mixtures thereof.
Claim 8 recites that the at least one real food and/or natural ingredient comprises a natural protein source selected from the group consisting of a milk protein concentrate, a milk protein isolate, a whey protein concentrate, a whey protein isolate, a whey protein hydrolysate, a casein, a plant protein, and mixtures thereof.
Claim 16 recites that the at least one real food and/or natural ingredient comprises a natural protein source selected from the group consisting of a milk protein concentrate, a milk protein isolate, a whey protein concentrate, a whey protein isolate, a whey protein hydrolysate, a casein, a plant protein, and mixtures thereof.
As to claims 3, 8 and 16, whey can be added [0086]. 

Claim 4 recites that the at least one real food and/or natural ingredient comprises at least one grain or seed.
Claim 9 recites that the at least one real food and/or natural ingredient comprises at least one grain or seed.
As to claims 4 and 9, wheat flour (i.e., a grain) can be added [1117]. Barata further teaches in [1120] that the manufacturing of a solid product such as a cookie or bar is completed by mixing the ingredients in a planetary mixer. In [1129], it is taught that this results in a machinable dough. Thus, it would have been obvious to wheat flour in other solid preparations as Barata teaches that this allows for the formation of a dough with machinability that can be molded and further processed. 


Claim 5 recites that the meal replacement bar provides about 100-300 kcal energy and/or about 8-30 g of protein per 44 g or 55 g of the meal replacement bar.
Claim 18 recites that the meal replacement bar comprises about 100-300 kcal energy and/or about 8-30 g of protein per 44 g or 55 g of the meal replacement bar.
As to claims 5 and 18, Barata teaches that the caloric density can be adjusted based on the nutritional needs of the final user. Thus, it would have been obvious to vary the amount of kcal and size of based on nutritional needs of the final user.  

Claim 7 recites shaping the final mixture in a mold; and cutting the molded final mixture into the meal replacement bar.
Claim 12 recites that each of ingredients of the meal replacement bar is dispersed substantially homogeneously throughout the meal replacement bar.

Barata teaches in [1120] that the manufacturing of a solid product such as a cookie or bar is completed by mixing the ingredients in a planetary mixer. Thus, it would have been obvious to provide a homogenous mix. 
As to claims 7 and 12, Barata teaches in [0118] that the process for manufacturing the preparations can be molded and subjected to machinability (i.e., cut or shaped).  Thus, it would have been obvious to one skilled in the art to mold and cut the preparation as BARATA teaches the moldability and machinability of the preparation. 


Claim 11 recites that at least one natural binding agent is dispersed substantially homogeneously in the meal replacement bar.
Barata teaches that honey and syrups can be added [0406]. Barata also teaches in [1120] that the manufacturing of a solid product such as a cookie or bar is completed by mixing the ingredients in a planetary mixer. Thus, it would have been obvious to provide a homogenous mix. 


Claim 14 recites that the meal replacement bar comprises about 8.0 wt. % to about 13.0 wt. % honey.
Barata teaches that honey and syrups can be added [0406]. BARATA does not teach the amount of honey.  However, it would have been obvious to vary the amount of honey based on taste preferences. 


 
Claim 19 recites that the meal replacement bar does not contain polyols, guar gum, maltodextrin, monosodium glutamate (MSG), xanthan gum, hydrogenated fat, carrageenan, monoglyceride, diglyceride, caseinate, microcrystalline cellulose (MCC), carboxymethylcellulose (CMC), or hydroxypropyl methylcellulose (HPMC).


Claim 20 recites that the meal replacement bar comprises less than 15 ingredients in total.
As to claim 20, there are no minimum amount of ingredients, it would have been obvious to limit ingredients due to cost and to provide a clean label.  its additionally obvious to add or subtract ingredients based on the desired nutrition, flavor, and mouth feel etc.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barata as applied to claims 1-12, 14, 16 and 18-20 above, and further in view of WO2017078519 (HENDRIKS).
Claim 13 recites that the meal replacement bar comprises about 9.0 wt. % to about 12.0 wt. % of chicory root syrup.
BARATA is silent as to using chicory root syrup. 
HENDRIKS teaches that a cereal bar comprising a cereal mix and a binding syrup, said cereal bar comprising between 17 wt% and 35 wt%, based on dry solids content, of soluble and insoluble dietary fiber, wherein the cereal bar comprises between 12 and 20 wt%, based on dry solids content, of soluble dietary fiber chosen from fructo- oligosaccharides, inulin or combinations thereof, which soluble dietary fiber is contained in the binding syrup (pg. 10, lines 13-20).  The inulin syrup can be obtained from chicory root (pg. 9, lines 10-20). As to the overall amount of chicory root syrup in the composition, it is taught at pg. 14, lines 15-20 by HENDRIKS that the amount of such syrups impact the organoleptic and textural properties of the bar. Thus, it would have been obvious to add chicory root syrup to improve the taste of the product AND then vary the overall amount based on the desired taste and texture of the product. 


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barata as applied to claims 1-12, 14, 16 and 18-20 above, and further in view of United States Patent Application Publication No. 2012/0156185 (SOLOMON).
Claim 15 recites that the meal replacement bar comprises about 12.0 to about 18.0 wt. % of dates paste.
Claim 17 recites that the natural protein source comprises a butter from one or more nuts or seeds.
BARATA is silent as to adding date paste and peanut butter.  
Solomon teaches that dates paste can be added in an amount of 10 to 40% as a flavoring agent [0032].  This overlaps the amount claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
SOLOMON teaches that additional flavoring agents include peanut butter [0054]. 
Thus, it would have been obvious to add date paste and peanut butter to Barata to add flavor to the composition. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799